                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                         SOUTHERN DIVISION at LONDON

 ARTHUR EUGENE MARTIN,                    )
                                          )
        Petitioner,                       )                Civil No.
                                          )             6:20-cv-077-JMH
 v.                                       )
                                          )
 WARDEN GILLEY,                           )
                                          )           MEMORANDUM OPINION
        Respondent.                       )                AND ORDER


                             ***    ***      ***     ***
       Arthur Eugene Martin is an inmate at the Federal Correctional

Institution in Manchester, Kentucky.               Proceeding without a lawyer,

Martin filed a Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241.      [DE 1].        This matter is now before the Court on

initial screening pursuant to 28 U.S.C. § 2243.                 See Alexander v.

Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).

For the reasons set forth below, the Court will deny Martin’s

petition.

       In 2013, Martin pled guilty to two counts of aiding and

abetting another in the distribution of cocaine base, in violation

of 21 U.S.C. § 841.          See United States v. Arthur Eugene Martin,

No. 3:12-cr-166-1 (E.D. Tenn. 2013).                 According to Martin, the

district court determined that he was a career offender pursuant

to    section   4B1.1   of   the    United    States       Sentencing   Guidelines

(U.S.S.G.) because he had at least two prior felony convictions

for either a crime of violence or controlled substance offense.
Thus, Martin’s sentencing guidelines range was enhanced, and the

district court ultimately sentenced him to 235 months in prison.

See id. at DE 26.    Martin did not appeal his sentence to the United

States Court of Appeals for the Sixth Circuit.        Instead, Martin

filed a motion to vacate his sentence pursuant to 28 U.S.C. § 2255,

see id. at DE 28, but the district court denied that motion, see

id. at DE 37.

     Martin now pursues relief via § 2241. While Martin’s petition

is somewhat difficult to follow, he is clearly trying to challenge

the validity of his 235-month sentence.       Indeed, Martin argues

that, in light of the Sixth Circuit’s recent en banc decision in

United States v. Havis, 927 F.3d 382 (6th Cir. June 19, 2019), he

no longer qualifies as a career offender and, thus, his sentence

should be vacated.    [DE 1-1 at 2].

     Martin’s   petition,   however,   constitutes   an    impermissible

collateral attack on his sentence.      Although a federal prisoner

may challenge the legality of his conviction and sentence on direct

appeal and through a timely § 2255 motion, he generally may not do

so in a § 2241 petition.     See United States v. Peterman, 249 F.3d

458, 461 (6th Cir. 2001) (explaining the distinction between a §

2255 motion and a habeas petition under § 2241).          After all, a §

2241 petition is usually only a vehicle for challenges to actions

taken by prison officials that affect the way the prisoner’s

sentence is being carried out, such as computing sentence credits


                                   2
or determining parole eligibility.             See Terrell v. United States,

564 F.3d 442, 447 (6th Cir. 2009).             Simply put, Martin cannot use

his § 2241 petition as a way of challenging his sentence.

        To be sure, there is a limited exception under which federal

prisoners have been permitted to challenge the validity of their

sentences in a § 2241 petition.               However, the Sixth Circuit has

explained that a prisoner can only proceed in this manner if he

can show:     “(1) a case of statutory interpretation, (2) that is

retroactive and could not have been invoked in the initial § 2255

motion, and (3) that the misapplied sentence presents an error

sufficiently grave to be deemed a miscarriage of justice or a

fundamental defect.”          Hill v. Masters, 836 F.3d 591, 595 (6th Cir.

2016).     The Sixth Circuit also expressly limited its decision to

“prisoners    who    were     sentenced    under   the   mandatory   guidelines

regime pre-United States v. Booker, 543 U.S. 220 . . . (2005).”

Id. at 599.    Finally, the Sixth Circuit has made it clear that the

retroactive       case   of    statutory      interpretation   on    which    the

petitioner relies must be a U.S. Supreme Court decision, not a

federal circuit court case.             See Hill, 836 F.3d at 600 (limiting

its decision to cases involving “a subsequent, retroactive change

in statutory interpretation by the Supreme Court”); see also Hueso

v. Barnhart, No. 18-6299, 2020 WL 104612 (6th Cir. Jan. 9, 2020)

(holding that a prisoner may not seek habeas relief under § 2241

based    solely     on   a    federal   circuit    court   case;    rather,   the


                                          3
retroactive case of statutory interpretation on which the prisoner

relies must come from the Supreme Court).

     Martin does not meet the foregoing requirements.                    As an

initial matter, the trial court sentenced Martin in 2013, well

after the Supreme Court’s decision in Booker made the sentencing

guidelines advisory rather than mandatory.                On this basis alone,

Martin’s claim does not fall within Hill’s limited exception for

bringing a § 2241 petition to challenge his underlying sentence.

See Loza-Gracia v. Streeval, No. 18-5923 (6th Cir. March 12, 2019)

(“Loza-Gracia cannot proceed under Hill because he was sentenced

in 2011, long after the Supreme Court’s January 2005                    Booker

decision made the guidelines advisory rather than mandatory.”);

Contreras v. Ormond, No. 18-5020 (6th Cir. Sept. 10, 2018) (“[The

petitioner’s] case does not fall within the narrow exception

recognized by Hill because he was sentenced post Booker in 2009,

under the advisory sentencing guidelines.”); Arroyo v. Ormond, No.

17-5837 (6th Cir. April 6, 2018) (holding that since the petitioner

was sentenced after Booker, his “claim does not fall within Hill’s

limited   exception   for    bringing      a   §   2241   habeas   petition   to

challenge a federal sentence”).

     Martin   has   also    not   identified       a   retroactive   change   in

statutory interpretation by the Supreme Court that is applicable

to his case, as required.         See Hill, 836 F.3d at 600; Hueso, 2020

WL 104612 at *1.      Instead, Martin relies on the Sixth Circuit’s


                                       4
recent en banc decision in Havis which is, of course, not a Supreme

Court decision.   Thus, Martin’s claim is simply not cognizable in

a § 2241 petition.

     For the reasons set forth above, Martin’s attack on his §

4B1.1 enhancement does not even get off the ground.1   Accordingly,

it is ORDERED that:

     1)   Martin’s Petition for a Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2241 [DE 1] is DENIED;

     2)   This action is DISMISSED and STRICKEN from the Court’s

docket; and

     3)   A corresponding Judgment will be entered this date.

     This 2nd day of April, 2020.




1 It is worth noting that Martin’s reliance on Havis also appears
to be misplaced as a substantive matter.      In Havis, the Sixth
Circuit explained that attempt crimes do not qualify as predicate
controlled substance offenses for purposes of an enhancement under
the sentencing guidelines. See Havis, 927 F.3d at 387. However,
in this case, it appears from Martin’s underlying criminal case
that his predicate controlled substance offenses—those prior
convictions used to enhance his sentence—were not attempt crimes
but, instead, state court convictions for (1) possession with the
intent to sell cocaine and (2) the sale of cocaine. See United
States v. Arthur Eugene Martin, No. 3:12-cr-166-1, at DE 9
(discussing his drug convictions in 2003 and 2000 in Knox County,
Tennessee).

                                 5
